Citation Nr: 1737475	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1970, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


FINDING OF FACT

The Veteran first experienced ringing in his ear while on active duty after being exposed to loud noise and he has experienced persistent, intermittent symptoms of tinnitus since separation from service.


CONCLUSION OF LAW

The criteria for service connection for unilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include tinnitus as an organic disease of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  In this regard, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran asserts that he has tinnitus related to noise exposure in service.  He reported in his Substantive Appeal in November 2013 that he was exposed to all kinds of noise exposure from heavy equipment while driving trucks.  He also noted that during his time in service his convoy came under attack and they were hit by mortars, "RPGs" and other weapons as well as artillery fire.  He said that many times after an attack his ears would ring for days or longer.  He denied ever being exposed to that type of noise after service.  His service treatment records note left ear hearing loss at his February 1968 induction examination and at his March 1970 separation examination, but there is no notation of tinnitus in these records.  His service personnel records show that his military occupational specialty was a heavy vehicle driver and inservice noise exposure has been conceded.  See April 2011 rating decision.  

As far as a current diagnosis of tinnitus, the Veteran was diagnosed by a VA examiner in December 2010 as having unilateral persistent tinnitus.  

Thus, this issue is whether the evidence of record establishes a nexus between the Veteran's tinnitus and service or postservice symptomatology.  In this regard, the December 2010 VA examiner reported that based on the available evidence he could not render a nexus opinion without resorting to speculation.  Rather, he said that he was leaving the determination as to the etiology of the Veteran's tinnitus to the RO.  The RO, in turn, denied the claim on the basis that the records were negative for a link between the current diagnosis and military service.  
However, there are the Veteran's statements to weigh and consider.  In this regard, the Veteran is competent to report that he first experienced ringing in his ear while on active duty after being exposed to loud noise and that he has experienced this intermittently ever since.  See Charles v. Principi, 16 Vet. App. 370 (2002) (for VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Moreover, there is no reason to doubt the credibility of his statements.  Accordingly, in view of this evidence and the lack of any evidence to the contrary, the Board finds that the evidence favors granting the Veteran's claim for service connection for tinnitus due to continued tinnitus symptoms from the time of separation from service to present.  38 C.F.R. § 3.303 (b).


ORDER

Service connection for unilateral tinnitus is granted.



____________________________________________
ANTHONY C. SCIRÉ. JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


